NUMBER 13-12-00435-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JASON CHAVEZ,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Jason Chavez, attempts to appeal his conviction for possession of a

controlled substance. The trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On July 10, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Counsel did not respond to the Court’s order and on August 29, 2012, this Court

abated and remanded the cause to the trial court for findings of fact and conclusions of

law. Based on the trial court hearing, the trial court judge found that appellant waived his

right to appeal pursuant to his plea agreement and therefore has no legal right to appeal,

and appellant no longer wishes to pursue his appeal. A motion to voluntarily dismiss the

cause has not been filed. Appellant’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                  PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of March, 2013.




                                              2